                   Case 19-12122-MFW                 Doc 1035         Filed 03/09/20          Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re                                                     )         Chapter 11
                                                              )
                                      1
    FOREVER 21, INC., et al.,                                 )         Case No. 19-12122 (MFW)
                                                              )
                                                              )         (Jointly Administered)
                                          Debtors.            )
                                                              )         Objection Deadline: 3/18/2020 at 4:00 p.m. (ET)
                                                              )         Hearing Date: 3/25/2020 at 11:30 a.m. (ET)

            MOTION OF IVT PARKE CEDAR PARK, LLC FOR ORDER COMPELLING
              DEBTORS TO IMMEDIATELY COMPLY WITH 11 U.S.C. § 365(d)(3)
                    AND PAY POST-PETITION LEASE OBLIGATIONS

             IVT Parke Cedar Park, LLC (“Landlord”), by and through its undersigned counsel, hereby

moves (“Motion”) this Court for entry of an order that compels the above-captioned debtors

(“Debtors”) to immediately pay to Landlord the post-petition obligations due and owing under the

Lease (as hereinafter defined) in an amount not less than $143,076.43 plus attorneys’ fees and late

charges. In support hereof, Landlord respectfully represents as follows:

                                                     BACKGROUND

             1.     On September 29, 2019 (“Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code (“Bankruptcy Code”).

             2.     Landlord is a party to a lease (“Lease”) of non-residential real property with Debtor

Forever 21 Retail, Inc. for premises located at 5001 183 Toll Road, Cedar Park, Texas

(“Premises”). To date, the Debtors have neither assumed nor rejected the Lease, and the Lease

remains in full force and effect.


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
             Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
             Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
             service address is: 3880 N. Mission Road, Los Angeles, California 90031.
             Case 19-12122-MFW            Doc 1035       Filed 03/09/20      Page 2 of 4




       3.    Pursuant to the terms of the Lease, the Debtors are responsible for various charges

related to the Premises, including, but not limited to, annual rent, real estate tax charges, and

various other obligations that accrue and become due under the Lease. Specifically, the Debtors

are required to, among other things, pay annual rent “in equal monthly installments, in advance

upon the first day of each and every month for the duration of the Lease term.”

       4.    The Debtors have failed to remit the rent payment due post-Petition from

November 1, 2019 through March 2020.

       5.    To date, the current amount outstanding under the Lease attributable to the

post-Petition Date period is $143,076.43, plus attorney’s fees and late charges (“Outstanding
                          2
Post-Petition Amounts”).

                                      RELIEF REQUESTED

       6.    Landlord respectfully requests that the Court enter an order that compels the Debtors

to immediately comply with their post-petition obligations under the Lease and pay the

Outstanding Post-Petition Amounts.

       7.    Section 365(d)(3) of the Bankruptcy Code requires the Debtors to “timely perform

all the obligations … arising from and after the order for relief under any unexpired lease of

nonresidential real property, until such lease is assumed or rejected….” 11 U.S.C. § 365(d)(3).

Section 365 of the Bankruptcy Code is unequivocal: it says that a debtor “shall” timely perform.

11 U.S.C. § 365(d)(3). Courts have continually held that a landlord is entitled to immediate

payment of post-petition, pre-rejection rental payments, pursuant to 11 U.S.C. § 365(d)(3). See,

e.g., In re Valley Media, Inc., 290 B.R. 73, 77 (Bankr. D. Del. 2003). When obligations arise



2
       The Outstanding Post-Petition Amounts are subject to increase as additional obligations accrue, and
       payments become due, under the terms of the Lease.



                                                  -2-
               Case 19-12122-MFW          Doc 1035      Filed 03/09/20     Page 3 of 4




including, but not limited to, payments that become due, under a non-residential real property lease

during the post-petition period, the debtor is required to timely and fully comply with those

obligations when they become due. See In re Pudgie’s Dev. of NY, Inc., 239 B.R. 688, 693

(S.D.N.Y. 1999) (“The plain meaning of § 365(d)(3) requires that the landlord obtain payment as

lease obligations come due.”).

       8.      Pursuant to the terms of the Lease, payment for rent is due in advance on the first day

of each month of the term of the lease.

       9.      The Debtors failed to remit rent due for November 1, 2019 through March 2020, as

required under the terms of the Lease.         Accordingly, the Debtors should be compelled to

immediately comply with their post-petition Lease obligations and pay to Landlord the

Outstanding Post-Petition Amounts, as described more fully above, pursuant to 11 U.S.C.

§ 365(d)(3).




                                                  -3-
             Case 19-12122-MFW          Doc 1035      Filed 03/09/20     Page 4 of 4




       WHEREFORE, Landlord respectfully requests that this Court enter an order in the form

attached hereto (a) directing the immediate payment of the Outstanding Post-Petition Amounts in

an amount no less than $143,076.43 plus attorney’s fees and late charges; and (b) granting

Landlord such other further relief as this Court deems just and equitable.


Dated: March 9, 2020
       Wilmington, Delaware
                                             WOMBLE BOND DICKINSON (US) LLP

                                              /s/ Matthew P. Ward
                                             Matthew P. Ward (DE Bar No. 4471)
                                             S. Alexander Faris (DE Bar No. 6278)
                                             1313 North Market Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone:    (302) 252-4320
                                             Facsimile:    (302) 252-4330
                                             Email:        matthew.ward@wbd-us.com
                                                           alexander.faris@wbd-us.com
                                             -and-
                                             CHAPMAN AND CUTLER LLP
                                             James P. Sullivan (pro hac vice to be filed)
                                             111 West Monroe Street
                                             Chicago, Illinois 60603
                                             Telephone:     (312) 845-3000
                                             Facsimile:     (312) 701-2361
                                             Email:         jsullivan@chapman.com

                                             Attorneys for IVT Parke Cedar Park, LLC




                                                -4-
WBD (US) 48792226v1
4308458
